PER CURIAM.
Burnice C. Baxley, an inmate, petitions for a writ of certiorari to review an order denying his petition for a writ of habeas corpus. By his habeas petition, Baxley sought an award of provisional credits against his sentence for sexual battery, pursuant to section 944.277, Florida Statutes (Supp.1990). We deny the petition.
Baxley argues that the lower court erred in applying the 1989 version of the Florida Statutes. Baxley, whose offense was committed on April 23, 1990, argues that chapter 90-186, Laws of Florida, which amends section 944.277, applies and that under chapter 90-186 he is eligible for provisional credits.
Baxley overlooks, however, that Section 4 of chapter 90-189 provides that it “takes effect on October 1, 1990, and shall apply to offenses committed on or after the effective date.” As noted, Baxley committed his offense on April 23, 1990. Thus, chapter 90-186 is inapplicable to him. Under section 944.277, prior to the amendments made by chapter 90-186, it is clear that Baxley was not entitled to an award of provisional credits. See § 944.277(1)(c), Fla. Stat. (1989).
The petition for a writ of certiorari is denied.
BARFIELD, VAN NORTWICK and POLSTON, JJ, concur.